FILED
                                                                   DECEMBER 21, 2021
                                                                In the Office of the Clerk of Court
                                                               WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                            )
                                                )       No. 37737-7-III
                     Respondent,                )
                                                )
       v.                                       )
                                                )
GIAVONNI S. KINSEY,                             )       UNPUBLISHED OPINION
                                                )
                     Appellant.                 )

       SIDDOWAY, A.C.J. — Giavonni Kinsey was found guilty following a jury trial of

possessing a stolen vehicle and was sentenced on the basis of an offender score of 9+.

The only error assigned on appeal by his appointed counsel is to Mr. Kinsey’s offender

score, in light of State v. Blake, 197 Wn.2d 170, 481 P.3d 521 (2021), and Mr. Kinsey’s

six prior convictions for unlawful possession of a controlled substance. While a

correction of his offender score will still leave Mr. Kinsey with an offender score slightly

over 9, we agree with the parties that he should have an opportunity for resentencing in

light of the material reduction in the score.
No. 37737-7-III
State v. Kinsey


      A pro se statement of additional grounds by Mr. Kinsey demonstrates no error or

abuse of discretion, so we affirm his conviction but remand for resentencing.

                    FACTS AND PROCEDURAL BACKGROUND

      On a night in December 2019, Officer Jared Gregg of the Kennewick Police

Department responded to a report of a suspicious vehicle parked in front of a vacant

house and an individual going door to door. When Officer Gregg arrived at the reported

location, two men were standing by a parked car, a maroon Honda Civic, and one of them

was pouring gas into its tank from a gas can. The Civic had run out of gas and one of the

men—the one who identified himself to Officer Gregg—was a neighbor who said he was

“helping this gentleman gas up.” Report of Proceedings (RP) (Trial) at 152. The man

who was doing the gassing up, who turned out to be Giovanni Kinsey, refused to identify

himself.

      Officer Gregg had learned earlier that evening from a fellow officer, Richard

Sanders, that a burgundy-colored Civic had been reported stolen from a resident of the

Heatherstone Apartments. Given the resemblance of the Civic before him, Officer Gregg

contacted Officer Sanders, who said he had not yet been able to obtain a VIN or license

plate number for the stolen Civic. Officer Gregg ran the number of the license plate on

the Civic then being fueled, and learned it was registered to an owner whose address was

the Heatherstone Apartments. At that point, Officer Gregg detained Mr. Kinsey in

handcuffs.

                                            2
No. 37737-7-III
State v. Kinsey


       The owners of the stolen Civic were summoned and identified the now-fueled car

as their own. They gave Officer Gregg permission to examine it, and he saw that the

ignition had been torn completely from the steering column and was dangling. Mr.

Kinsey was arrested and was charged with possession of a stolen vehicle.

       Before trial, Mr. Kinsey expressed his wish to submit to a polygraph examination.

He thereafter filed a motion seeking public funds to retain a polygraph examiner. At a

hearing on the motion, the State informed the court that it would not stipulate to the

admissibility of any polygraph examination and would not consider its results in any plea

negotiations. The court denied the motion to authorize funds, explaining to Mr. Kinsey

that “there’s no sense in spending money to obtain evidence that can never be used.” RP

(Feb. 12, 2020) at 4.

       At trial, Mr. Kinsey testified that on the day of his arrest an acquaintance had

picked him up driving the Civic, and later ran out of gas. Mr. Kinsey claimed that his

acquaintance went to get gas while Mr. Kinsey remained with the car. After time passed

and Mr. Kinsey’s friend had not returned, he approached a nearby home where lights

were on, encountering the Good Samaritan who retrieved a can of gas and was with Mr.

Kinsey when Officer Gregg arrived. Mr. Kinsey denied knowing the Civic was stolen

and testified at trial that his acquaintance had possessed a similar sedan in the past. The

jury found Mr. Kinsey guilty.



                                             3
No. 37737-7-III
State v. Kinsey


       At sentencing, the State provided the court with certified copies of Mr. Kinsey’s

prior judgment and sentences but no one undertook to identify his precise offender score.

The prosecutor described it as “a 16 or 17 by my count.” RP (Sept. 2, 2020) at 304.

Defense counsel stipulated that Mr. Kinsey’s offender score would be a 9+. The

prosecutor, defense counsel and the judge all commented on Mr. Kinsey’s long criminal

history and the prevalence of drug-related crimes.

       Based on a standard range that the court identified as 43 to 57 months, it imposed

a prison-based DOSA, with Mr. Kinsey to serve 25 months’ confinement and 25 months’

community custody. Mr. Kinsey appeals.

                                       ANALYSIS

       After Mr. Kinsey’s September 2020 sentencing and before the filing of his April

2021 opening brief, the Washington Supreme Court decided Blake, in which it held that

former RCW 69.50.4013 (2017), which criminalized even unintentional and unknowing

possession of a controlled substance, violated state and federal due process clauses, and

was therefore unconstitutional. 197 Wn.2d at 183-86. “If a statute is unconstitutional, it

is and has always been a legal nullity.” State ex rel. Evans v. Brotherhood of Friends, 41

Wn.2d 133, 143, 247 P.2d 787 (1952). Mr. Kinsey asks us to remand for a resentencing

at which a corrected offender score can be taken into account. The State concedes that

Mr. Kinsey should be resentenced.




                                             4
No. 37737-7-III
State v. Kinsey


       It is possible that Mr. Kinsey’s offender score will remain a 9+.1 But given that it

will be materially reduced and could conceivably affect the sentence imposed, we accept

the State’s concession and remand for resentencing.

                     STATEMENT OF ADDITIONAL GROUNDS

       In a pro se statement of additional grounds for relief (SAG), Mr. Kinsey raises two

grounds.

       SAG 1: polygraph examination. Mr. Kinsey complains he was misled by the trial

court and defense counsel because neither informed him he could pay for his own

polygraph examination, “[s]o I thought it was completely unavailable.” SAG at 1.

       Turning first to his complaint about the trial court, there is no requirement that a

trial judge inform a defendant that he may fund his own expert services should a request

for public funding be denied. And as the trial court correctly observed, the results of

polygraph examinations are not admissible absent stipulation from both parties. In re

Disciplinary Proceeding Against Kronenberg, 155 Wn.2d 184, 194-95, 117 P.3d 1134

(2005) (observing that such tests “are not recognized as reliable evidence”) (citing State

v. Thomas, 150 Wn.2d 821, 860, 83 P.3d 970 (2004), which cites, in turn, State v. Renfro,

96 Wn.2d 902, 905, 639 P.2d 737 (1982)).


       1
        A revised criminal history is included in an appendix. It relies on the
representation in Mr. Kinsey’s briefing that the convictions in his history identified as
“Mfg./Delivery/Poss. with Intent to Deliver a Controlled Substance” are all simple
possession offenses. See Br. of Appellant at 3 n.2.; Clerk’s Papers at 52.

                                              5
No. 37737-7-III
State v. Kinsey


       As for Mr. Kinsey’s complaint about trial counsel, in order to demonstrate

ineffective assistance of counsel, a defendant must show that (1) defense counsel’s

representation was deficient, i.e., it fell below an objective standard of reasonableness

based on consideration of all the circumstances; and (2) defense counsel’s deficient

representation prejudiced the defendant, i.e., there is a reasonable probability that, except

for counsel’s unprofessional errors, the result of the proceeding would have been

different. State v. McFarland, 127 Wn.2d 322, 334-35, 899 P.2d 1251 (1995). If a

defendant fails to establish one prong, the court need not consider the other. State v.

Hendrickson, 129 Wn.2d 61, 78, 917 P.2d 563 (1996).

       Since a polygraph examination would not have been admissible in evidence absent

stipulation and the State refused to consider its results for plea negotiation purposes, Mr.

Kinsey cannot show the required prejudice. We need not evaluate the deficient

representation prong.

       SAG 2: Failure to request a new trial. Mr. Kinsey’s second additional ground is

that he received ineffective assistance of counsel because his attorney failed to request a

new trial after Mr. Kinsey provided him with evidence that was unavailable during trial.

The evidence is photographs of the car belonging to his acquaintance that Mr. Kinsey

claims resembled the stolen car.

       To be considered on direct appeal, the evidence supporting an assignment of error

must exist in our record. The appropriate procedure for a defendant who wishes to raise

                                              6
No. 37737-7-III
State v. Kinsey


issues and evidence outside the record is to file a personal restraint petition, supported by

admissible evidence. See State v. Calvin, 176 Wn. App. 1, 26, 316 P.3d 496 (2013).

       We affirm Mr. Kinsey’s conviction and remand for resentencing.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.


                                              _____________________________
                                              Siddoway, A.C.J.

WE CONCUR:



_____________________________
Lawrence-Berrey, J.



_____________________________
Fearing, J.




                                              7
No. 37737-7-III
State v. Kinsey
Appendix



                                    APPENDIX

                    Updated Criminal History (RCW 9.94A.525)2

Crime                    Date of    Date of    Adult       Class    Type of   Points
                         Crime      Sentence   /Juv.                Crime
 2 Burglary in 2nd       05/23/2015 09/08/2015    A           B       NV         1
   degree
 4 Residential           12/15/2009 04/08/2010       A        B       NV         1
   Burglary
 5 Witness Tampering     11/18/2005 10/04/2006       A        C       NV         1
 6 Theft in 2nd degree   11/18/2005 11/29/2007       A        C       NV         1
 9 Escape in 2nd         08/17/2002 05/23/2003       A        C       NV         1
   degree
11 Possession of         06/27/2002 08/16/2002       A        C       NV         1
   Stolen Property in
   2nd degree
12 Possession of         02/27/2002 05/08/2002       A        C       NV         1
   Stolen Property in
   2nd degree
13 Assault in 2nd        02/26/2000 08/15/2000       A        B        V         1
   degree
14 Kidnapping in 2nd     02/26/2000 08/15/2000       A        B        V         1
   degree
15 Attempted Robbery     08/25/1997 09/12/1997        J       A        V         1




       The “Date of Crime” and “Date of Sentence” for some offenses was corrected in
        2

accordance with the judgments within the record.